Citation Nr: 0724910	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March to 
November 1945.  

In December 2000, the veteran filed an original claim for 
entitlement to service connection for a right shoulder 
disorder.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, denied 
the claim by its rating decision of March 2002 and continued 
and confirmed such denial by further rating action in 
September 2002.  An appeal to the Board of Veterans' Appeals 
(Board) followed, and a Veterans Law Judge of the Board, 
other than the undersigned, denied the underlying claim by a 
decision entered in November 2004.  

In May 2005, the veteran submitted a claim to reopen for 
service connection for a right shoulder disorder.  Such claim 
was initially denied by RO action in August 2005 on the basis 
that new and material evidence had not been presented to 
reopen the previously denied claim.  The veteran appealed and 
he was then furnished a statement of the case in February 
2006, followed by his timely perfection of such appeal as to 
his claim to reopen.  In connection with this latter appeal, 
the veteran was afforded a videoconference hearing before the 
Board in May 2007, a transcript of which is of record.  
Additional documentary evidence was submitted to the Board on 
the date of that hearing and was accompanied by the veteran's 
written waiver of initial RO review of such evidence.  

The Board was advised by the VA's General Counsel in July 
2006 that the Board's decision of November 2004 decision, 
denying service connection for a right shoulder disorder, had 
been the subject of an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In addition, it was 
learned that the parties to the appeal had jointly moved the 
Court to vacate and remand the matter to the Board for 
further consideration and that the Court by its order of June 
2006 had granted the parties' motion.  

In view of the foregoing, there is no claim to reopen for 
consideration by the Board.  Rather, the one and only issue 
for appellate consideration is the veteran's original claim 
for service connection for a right shoulder disorder, as 
received by VA in December 2000.  

Notice is taken that the veteran in a VA Form 9, Appeal to 
the Board of Veterans' Appeals, received by the RO in March 
2006, set forth claims for VA pension and for what he 
described as a "$50,000 grant".  Any issues relating to the 
foregoing are not within the Board's jurisdiction and are not 
herein addressed, but they are referred to the RO for 
clarification and any indicated action.  

This appeal is REMANDED to the RO via the VA' Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Remand of this matter to the RO via the AMC is deemed 
necessary for the conduct of additional evidentiary and 
procedural development.  

It is noted initially that all of the development actions 
conducted by the RO since entry of the Board's November 2004 
decision have been focused on the question of whether new and 
material evidence has been submitted to reopen a previously 
denied claim, as opposed to consideration of the merits of an 
original claim, and to that extent, the veteran-appellant has 
been disadvantaged in terms of crafting argument or producing 
evidence in support of his entitlement to service connection 
for a right shoulder disorder.  As well, it is apparent that 
additional evidence has been submitted since entry of the 
most recent supplemental statement of the case (SSOC) in 
September 2006, only a portion of which is covered by the May 
2007 waiver, and, thus, 38 C.F.R. § 19.31 (2006) requires 
remand for issuance of an SSOC.  

Arguments advanced to the Court as a basis for vacatur and 
remand of the Board's November 2004 decision include the 
Board's failure to apply correctly 38 U.S.C.A. § 1154, in, 
among other things, not addressing the veteran's statement of 
how he sustained a right shoulder injury or his service 
medical records in the context of determining "whether clear 
and unmistakable evidence was present to rebut the 
presumption of service connection".  38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the foregoing, underlying the § 1154 issue is 
the question of whether the veteran engaged in combat with 
the enemy and, specifically, whether the claimed in-service 
injury to the right shoulder occurred while he was in combat.
The RO has not to date entered a determination as to the 
veteran's involvement in combat at the time of the alleged 
injury to his right shoulder.  

As well, the veteran asserted before the Court that the Board 
had failed to discuss adequately why no VA medical 
examination had been afforded him.  The conduct of a VA 
medical examination in an effort to ascertain the etiology of 
the claimed disorder is judged to be in order, given that 
there is at least some evidence of in-service right shoulder 
trauma, that the veteran has testified that his right 
shoulder continued to be painful but untreated by medical 
personnel since the time of his in-service injury, and that 
medical data on file denote the existence of a current right 
shoulder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his original claim for service connection 
for a right shoulder disorder.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC must obtain any relevant VA 
or other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Through separate correspondence, the 
veteran should be contacted for the 
specific purpose of requesting that he 
furnish authorization for the RO/AMC to 
obtain any and all examination and 
treatment records compiled by the 
Philippine Army while serving therein 
until his reported retirement in or about 
1976.  Once any such authorization is 
obtained, the RO/AMC must attempt to 
obtain any such examination and treatment 
records for inclusion in the claims 
folder.  

3.  Following any other development it 
deems necessary, the RO/AMC must enter a 
formal determination as to whether the 
veteran engaged in combat with the enemy 
and, also, whether the veteran was 
engaged in combat with the enemy at the 
time of his reported right shoulder 
injury in or about May 1945.  Such 
determination should then be made a part 
of the veteran's claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA orthopedic examination in 
connection with his pending original 
claim for service connection for a right 
shoulder disorder in order to ascertain 
the nature and etiology of any right 
shoulder disability.  The claims folder 
must be provided to the examiner for use 
in the study of this case.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to provide both a medical opinion 
and supporting rationale as to the 
following:  

Is it at least as likely as not 
(50 percent or greater 
probability) that any existing 
right shoulder disorder of the 
veteran had its onset in 
service or is otherwise related 
to his period of guerilla 
service from March to November 
1945 or any incident thereof, 
including the reported injury 
of his right shoulder occurring 
in or about May 1945?
The clinician is requested to use less 
likely, as likely or more likely in his 
answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the question presented is too speculative 
to answer, the clinician should so 
indicate.

5.  Lastly, the RO/AMC must readjudicate 
the veteran's original claim for 
entitlement to service connection for a 
right shoulder disorder, based on all 
pertinent evidence, including that 
submitted by the veteran subsequent to 
the issuance of the most recent SSOC in 
September 2006, and all pertinent legal 
authority, inclusive, of 38 U.S.C.A. 
§ 1154, as appropriate.  If the benefit 
sought on appeal continues to be denied, 
the veteran and his attorney must be 
furnished an SSOC outlining in detail the 
adjudicatory actions taken in connection 
with this remand.  Included therein must 
be citation to all relevant evidence and 
all controlling law and regulations.  An 
appropriate period of time to respond 
should also then be provided.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



